DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/07/2021 has been entered. Claims 1, 5, 7, 13-22, 29-35, and 39 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 13-22, 29-35, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the form” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the ” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the second mechanism” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the position” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, 13, 15-17, 19-22, 29-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Carrington (4508341) in view of Bright (20050250084) and George (3997160).

 	Regarding claim 1, Carrington (Figures 1-4) teaches a training apparatus (10) in the form of a training sled comprising a base (12) for supporting the apparatus on a training surface, the base (12) comprising one or more training surface contact members defining an elongate base plane and extending in a longitudinal direction aligned with the training surface; a collision support structure (21) in the form of a rigid arm, which at one end is pivotally and resiliently mounted on the base (12) at or proximal to a first end of the base such that the rigid arm is rotatable about a transverse axis in relation to the base and rigid arm (21) extending upwardly from the base (Col. 1, Lines 67-68 and Col. 2, Lines 1-24); and a collision surface (22) disposed in an upright arrangement relative to the base (12) and supported by the rigid arm (21) at a second end thereof distal from the base, wherein the base is movable along a training surface responsive to force transmitted by a training player to the collision surface. 
 	Carrington does not teach a setting mechanism for adjusting the initial angle of the collision surface relative to the base prior to collision, the second mechanism configured to rotate the rigid arm about the transverse axis to adjust the position about which the rigid arm may pivot relative to the base, wherein the collision surface is configured to rotate about an upright longitudinal axis of the rigid arm, whereby: upon optimal contact, in terms of balance of strength across the collision surface and direction of force, by the training player with the collision surface, the base may be 
 	Bright (Figures 1-4) teaches a setting mechanism (22) (Para. 0023) for adjusting the initial angle of the collision surface (Fig. 1, Part No 26) relative to the base prior to collision, the second mechanism configured to rotate the rigid arm (20) about the transverse axis to adjust the position about which the rigid arm may pivot relative to the base (Para. 0022-0023).
 	George (Figures 1-5) teaches the collision surface (Fig. 1-5, Part No. 10) is configured to rotate about an upright longitudinal axis of the rigid arm (Fig. 5, Part No. 54) (Col. 2, Lines 41-50; Col. 3, Lines 9-17), whereby: upon optimal contact, in terms of balance of strength across the collision surface and direction of force, by the training player with the collision surface, the base may be caused to move along the training surface in a direction substantially parallel to a longitudinal axis of the base, and whereby: upon sub-optimal contact, in terms of balance of strength across the collision surface and direction of force, by the training player with the collision surface, the collision surface may rotateApplication No. 15/907,3113Docket No.: ELLI-0319US-P1244US Reply to Paper No. 20210102about the longitudinal axis of the arm and cause the base to move along a training surface in a non-linear fashion (Col. 1, Lines 46-59).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Carrington with a setting mechanism for 

 
	Regarding claim 5, the modified Carrington (Figures 1-4) teaches the apparatus which is moveably responsive to a force by a user against the collision surface (22) during use and wherein the base (12) is moveably responsive to a force by a user against the collision surface during use.  


	Regarding claim 7, the modified Carrington (Figures 1-4) teaches the training apparatus is a blocking sled (10) (Col. 1, Lines 67-68). 


	Regarding claim 13, the modified Carrington (Figures 1-4) teaches the apparatus comprises an adjustable resilient biasing mechanism (34) (Col. 2, Lines 57-61) to resist rotation of the collision support structure (20) about the transverse axis.  


	Regarding claim 15, the modified Carrington (Figures 1-4) teaches the linkage (33) provides relative rotation between the collision surface (22) and base (12) (Col. 2, Lines 36-45).
 	The modified Carrington does not teach a setting mechanism for adjusting an initial angle of the collision surface relative to the base prior to use. 
 	Bright (Figures 1-4) teaches a setting mechanism (22) for adjusting an initial angle of the collision surface (26) relative to the base (12) prior to use (Para. 0023). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with a setting mechanism for adjusting an initial angle of the collision surface relative to the base prior to use as taught by Bright as a means of providing numerous variations in the angle of the collision surface relative to the base (Bright: Para. 0023).


	Regarding claim 16, the modified Carrington (Figures 1-4) teaches the linkage (33) provides relative rotation between the collision surface (22) and base (12) (Col. 2, Lines 36-45).
 	The modified Carrington does not teach the setting mechanism adjusts a location of the transverse axis relative to the base.  
	Bright (Figures 1-4) teaches the setting mechanism (22) adjusts a location of the transverse axis relative to the base (12) (Para. 0023). 



	Regarding claim 17, the modified Carrington (Figures 1-4) teaches the linkage (33) provides relative rotation between the collision surface (22) and base (12) (Col. 2, Lines 36-45).
 	The modified Carrington does not teach the setting mechanism adjusts a position of the pivot. 
	Bright (Figures 1-4) teaches the setting mechanism (22) adjusts a position of the pivot (Para. 0023). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with the setting mechanism adjusts a position of the pivot as taught by Bright as a means of providing numerous variations in the angle of the collision surface relative to the base (Bright: Para. 0023).



 	The modified Carrington does not teach the setting mechanism defines a selectable plurality of predetermined alignment angles between the base and the collision support structure.  
	Bright (Figures 1-4) teaches the setting mechanism (22) defines a selectable plurality of predetermined alignment angles between the base (12) and the collision support structure (20) (Para. 0023). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with the setting mechanism defines a selectable plurality of predetermined alignment angles between the base and the collision support structure as taught by Bright as a means of providing numerous variations in the angle of the collision surface relative to the base (Bright: Para. 0023).


	Regarding claim 20, the modified Carrington (Figures 1-4) teaches the initial angle formed between the longitudinal axis of the collision support structure (21) and the plane of the base (12) is adjustable between 95 degrees and 115 degrees (Col. 2, Lines 51-57; Col. 3, Lines 7-10) (see figures 1-2).  



 	The modified Carrington does not teach the degree of rotation about the transverse axis when force is transmitted by a user is limited to no more than 25 degrees. 
 	The examiner notes that the prior art of Carrington teaches the degree of rotation about the transverse axis when force is transmitted by a user is limited to no more than 30 degrees. The examiner notes that the claim recitation of “the degree of rotation about the transverse axis when force is transmitted by a user is limited to no more than 25 degrees” is directed to the degree of freedom of movement between the base and the collision surface. Modifying or changing the degree of freedom of movement between the base and the collision surface of Carrington is a matter of finding optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide the modified Carrington with the degree of rotation about the transverse axis when force is transmitted by a user is limited to no more than 25 degrees as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

 



	Regarding claim 29, the modified Carrington (Figures 1-4) teaches the base (12) is moveably responsive to the transmitted force in a direction extending along or parallel to a direction extending from a proximal end towards a distal end of the base (12) so as to move the base (12) relative to the training surface.  


	Regarding claim 30, the modified Carrington (Figures 1-4) teaches in which the base (12) comprises a base plate (12) mounted on a pair of spaced apart runner portions (14), each runner portion (14) extending from or near a proximal end towards a distal end of the base.  


	Regarding claim 34, the modified Carrington (Figures 1-4) teaches collision surface (22) is a surface of a collision member mounted on the collision support structure (21).  

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Lemke (U.S. P.G.-Pub. No. 20080026918).

	Regarding claim 14, the modified Carrington (Figures 1-4) teaches an apparatus in which the collision support structure (20) is resiliently mounted on the base (12) to provide resistance (Col. 2, Lines 57-61) to rotation about the transverse axis. 
 	The modified Carrington does not teach the resilient biasing mechanism comprises an adjustable bungee system. 
 	Lemke (Figures 1-22) teaches the resilient biasing mechanism comprises an adjustable bungee system (Para. 0042).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with the resilient biasing mechanism comprises an adjustable bungee system as taught by Lemke as a means of providing a resistive element comprising a bungee cord that provides a resistive force to a collision surface (Lemke: Para. 0042).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Staten (20120157244).

	Regarding claim 18, the modified Carrington (Figures 1-4) teaches the linkage (33) provides relative rotation between the collision surface (22) and base (12) (Col. 2, Lines 36-45).

 	Staten (Figures 1-11) teaches the setting mechanism comprises a cam arrangement (Para. 0031) pivotable about a fixed axis on the base, the cam carrying the pivot of the support structure (Para. 0031).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with the setting mechanism comprises a cam arrangement pivotable about a fixed axis on the base as taught by Staten as a means of using a cam pivotable about a fixed axis on a base (Staten: Para. 0031).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Forrest (U.S. P.G.-Pub. No. 2011/0165972).

	Regarding claim 31, the modified Carrington (Figures 1-4) teaches in which the base comprises a base plate (12) mounted on a pair of spaced apart runner portions (14), each runner portion (14) extending from or near a proximal end towards a distal end of the base.
 	The modified Carrington does not teach in which each runner portion has an inclined lip at a distal end thereof.  

	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with each runner portion has an inclined lip at a distal end thereof as taught by Forrest as a means of using known work in one field of endeavor (blocking sleds) prompting variations of it (each runner portion has an inclined lip at a distal end thereof) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Smith (USPN 4802670).

	Regarding claim 32, the modified Carrington (Figures 1-4) teaches the base (12) comprises a platform, in which a first end of the collision support structure (21) extends upwardly from the platform, and a support frame (24).
 	The modified Carrington does not teach the platform is moveable relative to the support frame in response to force transmitted by the user to the collision surface. 
 	Smith (Figures 1-4) teaches the platform (11) is moveable relative to the support frame (21) in response to force transmitted by the user to the collision surface (Col. 3, Lines 40-53). 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 33 is are rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Krause (USPN 6942585).

	Regarding claim 33, the modified Carrington (Figures 1-4) teaches the apparatus having a collision surface (22) and which is movably responsive to a force transmitted by a user impacting the collision surface (22) during use. 
 	The modified Carrington does not teach at least one load attachment member arranged to receive one or more weight plates.  
 	Krause (Figures 1-11) teaches at least one load attachment member (53) arranged to receive one or more weight plates (Col. 3, Lines 9-13).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with at least one load .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Harney (U.S. P.G.-Pub. No. 20030013584).

	Regarding claim 35, the modified Carrington (Figures 1-4) teaches a training apparatus (10) comprising a base (12) for supporting the apparatus; and a collision surface (22) disposed in a generally upright arrangement relative to the base (12).
 	The modified Carrington does not teach one or a plurality of sensors provided in association with the collision surface in order to determine one or more of points of contact, duration of contact and strength of contact, to generate data relating to same and to communicate said data to a data analysis means. 
 	Harney (Figures 1-36) teaches one or a plurality of sensors provided in association with the collision surface in order to determine one or more of point of contact, duration of contact and strength of contact, to generate data relating to same and to communicate said data to a data analysis means (Para. 0102-0104). 
. 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with one or a plurality of sensors provided in association with the collision surface in order to determine one or more of point of contact, duration of contact and strength of contact, to generate data .


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Hadar (6261194).

	Regarding claim 39, the modified Carrington (Figures 1-4) teaches a training apparatus (10) in the form of a training sled comprising a collision support structure (21) in the form of a rigid arm, which at one end is pivotally and resiliently mounted on the base (12) at or proximal to a first end of the base such that the rigid arm is rotatable about a transverse axis in relation to the base and rigid arm (21) extending upwardly from the base (Col. 1, Lines 67-68 and Col. 2, Lines 1-24).
 	The modified Carrington does not teach the base comprises foot placement recesses either side of the position at one end thereof at which the rigid arm is mounted.
 	Hadar (Figures 1-6) teaches the base comprises foot placement recesses (See figure 2 where recesses are located on opposite sides of part number 21) either side of the position at one end thereof at which the rigid arm (Fig. 2, Part No. 21) is mounted (Col. 3, Lines 10-18).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with the base KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (Hadar: Col. 3, Lines 10-18).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7, 13-22, and 29-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.G./Examiner, Art Unit 3711     
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711